

116 S883 IS: Flagstaff Federal Reversion Relief Act
U.S. Senate
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 883IN THE SENATE OF THE UNITED STATESMarch 26, 2019Ms. McSally (for herself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the unencumbering of title to non-Federal land owned by Win Oil Company, Inc., for
			 purposes of economic development by removing the Federal reversionary
			 interest in the land, and for other purposes.
	
 1.Short titleThis Act may be cited as the Flagstaff Federal Reversion Relief Act. 2.Release of Federal reversionary interest, Flagstaff, ArizonaAny land (including the parcel of land located in the City of Flagstaff, Arizona, owned by Win Oil Company, Inc., and more particularly described in the deed recorded in Coconino County, Arizona, on November 11, 1998, as document number 98–44431) that is subject to a Federal reversionary interest pursuant to the Act of July 27, 1866 (14 Stat. 292, chapter 278), shall no longer be subject to the Federal reversionary interest described in that Act.